STOKER, Judge.
For the reasons stated in the companion case of Louisiana Resources Company v. Karlan P. Greene, et al., 406 So.2d 1360, number 8389 on the docket of this court in which a separate decision is being rendered this date, the judgment of the district court in the present case is amended to conform to the opinion rendered in the companion case referred to above relative to the award of the fees of expert witnesses Murry Ma-yard, J. F. Noel, and Adias Hargrave, Jr. (it being understood that only one fee is to be paid each expert to cover both of the two consolidated cases). In all other respects the judgment of the trial court is affirmed. The costs of this appeal are assessed to defendant-appellant.
AMENDED AND AFFIRMED AS AMENDED.